Citation Nr: 1631221	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  13-22 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1967 to September 1970.  The Veteran died in February 2010, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over the matter was subsequently transferred to the RO in Baltimore, Maryland.

The appellant testified at a hearing before the undersigned Veterans Law Judge in May 2016.  A transcript of that proceeding is associated with the record.  

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  


FINDINGS OF FACT

1.  The Veteran died in February 2010.  The death certificate listed the immediate cause of death as respiratory failure due to lung cancer.

2.  The evidence is at least in equipoise as to whether the Veteran's service-connected undifferentiated carcinoma, metastatic, primary site unknown, caused or contributed materially to his death.  

CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1101, 1310, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

In light of the favorable disposition, the Board finds that any deficiency in VA's notice or development actions is harmless error with respect to the issue adjudicated in this decision.  

II.  Service Connection for the Cause of Death 

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a qualifying veteran who died from a service-connected disability.  38 U.S.C.A. § 1310; Darby v. Brown, 10 Vet. App. 243, 245 (1997).

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability is considered the principle cause of death when such disability, either singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  To be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. Id.

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection for the cause of the Veteran's death is warranted.

The appellant contends that the Veteran's service-connected undifferentiated carcinoma caused his death.  Alternatively, she contends that the Veteran's chemotherapy treatment during service made him more susceptible to the cancer that ultimately resulted in his death.  

The Veteran died in February 2010.  The death certificate identified the immediate cause of death as respiratory failure due to lung cancer.  The Board notes that service connection for lung cancer was not established at the time of the Veteran's death. 

The Veteran's service treatment records reflect that he was separated from service for physical disability after being diagnosed with undifferentiated metastatic carcinoma, primary site unknown.  A May 1971 clinical record noted that the Veteran had known undifferentiated metastatic cancer to the skin and lungs, first diagnosed in 1970.  

In a September 2010 private medical statement, Dr. C.H. (initials used to protect privacy) reported that he treated the Veteran for known metastatic lung cancer, recurrent, Stage 4.  He noted that the metastases involved the liver, right adrenal gland, right pleura, right upper lobe bronchus.  He also noted that the Veteran had disseminated bone and brain metastases.  Dr. C.H. opined that the Veteran's respiratory failure was a direct result of his extensive disease.  

In a February 2011 VA medical opinion, the examiner opined that the Veteran's Hodgkin's disease was not at all likely to be related to the development of lung cancer and his death.  In so finding, the examiner noted that the Veteran was diagnosed with lymphoreticular disease of the lymphoma type in 1970.  Notably, the examiner did not review the Veteran's private or VA medical records.

In an October 2011 private medical opinion, Dr. C.B. opined that the Veteran's high dose chemotherapy treatment during service hastened his demise.  In so finding, Dr. C.B. explained that damage early in life to an organ system reduces that organ system's reserve function.  He reported that many of the organs that were failing at the time of the Veteran's death were very likely damaged at a sub-clinical level during the Veteran's in-service chemotherapy treatment.  In particular, Dr. C.B. noted that SGOT lab values during service showed that the Veteran's liver was damaged.  Additionally, Dr. C.B. stated that the time lapse between the Veteran's death and his in-service chemotherapy and vital organ injuries was consistent with known medical principals. 

In a June 2013 VA medical opinion, the examiner reported that he could not relate the Veteran's diagnosis of metastatic lung cancer to the disease treated in 1970.  In so finding, the examiner opined that it was highly likely that the Veteran's initial malignancy was a lymphoma.  The examiner further opined that it was highly improbable that a disease successfully treated in 1970 to 1973 would persist and remain hidden, or would recur after such a long time interval.  Additionally, the examiner indicated that he disagreed with Dr. C.B.'s opinion that chemotherapy hastened the Veteran's demise.  He stated that without chemotherapy, the Veteran would not have survived.  

In a March 2016 private medical opinion, Dr. R.M. opined that absent a clear etiology and situs for a new malignancy, the malignancy that was first diagnosed in 1970 was more likely than not the ultimate cause of the Veteran's death.  In so finding, he explained that it was not possible to say with certainty whether the 1970 malignancy recurred and caused the Veteran's death.  However, he explained that the fact that the malignancy responded so well to chemotherapy greatly increased the probability of a long remission.  Notably, Dr. R.M. was the pathologist who examined the Veteran's lymph node biopsy during service and made the initial pending diagnosis of malignant neoplasm.  He stated that the type of origin of the malignancy was unknown and no tissue diagnosis of lymphoma was ever made.  

The Board acknowledges that the February 2011 and June 2013 VA examiners opined that the Veteran's death was caused by lung cancer that was separate and distinct from his service-connected undifferentiated carcinoma.  However, the Board assigns the March 2016 medical opinion from Dr. R.M. significant probative weight.  In this regard, the Board notes that Dr. R.M. provided a well-reasoned explanation for his opinion, along with clear conclusions and supporting data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, the opinion was based on review of the Veteran's medical history, including Dr. R.M.'s own unique knowledge of the Veteran's condition during service.  The Board acknowledges that the exact nature and etiology of the Veteran's cancer may never be known to a certainty.  However, an absolutely accurate determination of etiology is not required.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  As noted above, under the benefit-of-the-doubt rule, for the appellant to prevail, there need not be a preponderance of the evidence in her favor, but only an approximate balance of the positive and negative evidence.  

Furthermore, the Board finds that the October 2011 private medical opinion from Dr. C.B.  provides compelling evidence that the general impairment of health caused by the Veteran's in-service chemotherapy treatment rendered him less capable of resisting the effects of the cancer that caused his death.  The opinion is consistent with the medical evidence of record and supported by the March 2016 opinion from Dr. R.M.  

The Board acknowledges that the July 2013 VA examiner expressed disagreement with the October 2011 private medical opinion.  However, the examiner's supporting rationale was insufficient.  In particular, the VA examiner did not address whether the effects of the chemotherapy or the organ damage identified by Dr. C.B. rendered the Veteran materially less capable of resisting the effects of the disease that caused his death.  Moreover, the Board notes that nothing in the VA examiner's opinion contradicts the rationale provided by Dr. C.B. regarding the in-service organ damage.  Thus, to the extent that the July 2013 VA opinion addressed this issue, the Board finds that it has limited probative value.  

Based on the foregoing, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected undifferentiated carcinoma caused or materially contributed to his death.  Therefore, service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  



(CONTINUED ON NEXT PAGE)
ORDER

Subject to the provisions governing the award of monetary benefits, service connection for the cause of the Veteran's death is granted. 




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


